Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 14-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,220,133 (see Table below) in view of .
Instant Application (16/889,720)
U.S. Patent No. 9,220,133 (hereinafter '133 patent)
1. A load control device for controlling power delivered from an AC power source to an electrical load, the load control device comprising: 
a rectifier circuit configured to receive a phase-control voltage; 

a load control circuit adapted to be coupled to the electrical load and configured to control the power delivered to the electrical load; 

a control circuit coupled to the load control circuit and configured to control the load control circuit for controlling an amount of power delivered to the electrical load in response to a conduction period of the phase-control voltage; and 

a controllable-load circuit configured to conduct a controllable-load current from the AC power source through the rectifier circuit, 



the controllable-load circuit configured to maintain a magnitude of the controllable-load current constant for at least a portion of each half-cycle of the AC power source; 

wherein the control circuit is further configured 
to cause the controllable- load circuit to decrease the magnitude of the controllable-load current from an initial magnitude in a first half-cycle to a decreased magnitude in a second subsequent half-cycle, 

such that the conduction period of the phase-control voltage is the same when the controllable-load current has the initial magnitude in the first half-cycle and the decreased magnitude in the second half- cycle.
1.  A load control device for controlling the amount of power delivered from an AC power source to an electrical load, the load control device adapted to be coupled to the AC power source through a dimmer switch, the load control device comprising: 

a load control circuit adapted to be coupled to the electrical load for controlling the amount of power delivered to the electrical load; 

a controller coupled to the load control circuit for controlling the amount of power delivered to the electrical load in response to a conduction period of a phase-control voltage received from the dimmer switch; and 


a controllable-load circuit coupled to the controller, the controllable-load circuit configured to conduct a controllable-load current from the AC power source through the dimmer switch, 

the controllable-load circuit configured to maintain the magnitude of the controllable-load circuit constant for at least a portion of each half-cycle of the AC power source; 

wherein the controller is configured to monitor the conduction period of the phase-control voltage and to cause the controllable-load circuit to decrease the magnitude of the controllable-load current from an initial magnitude in a first half-cycle to a decreased magnitude in a second subsequent half-cycle, 

such that the conduction period of the phase-control voltage when the controllable-load current has the decreased magnitude in the second half-cycle is the same as when the controllable-load current has the initial magnitude in the first half-cycle.
2. The load control device of claim 1, wherein the control circuit is further configured to monitor the conduction period of the phase-control voltage and to control the controllable-load circuit in response to the conduction period of the phase- control voltage
1. ... wherein the controller is configured to monitor the conduction period of the phase-control voltage and to cause the controllable-load circuit to decrease

3. The load control device of claim 2, wherein the decreased magnitude is less than the initial magnitude and greater than approximately zero amps.
2. The load control device of claim 1, wherein the decreased magnitude is less than the initial magnitude and greater than approximately zero amps.
4. The load control device of claim 1, wherein to decrease the magnitude of the controllable-load current from the initial magnitude in the first half-cycle to the decreased magnitude in the second subsequent half-cycle comprises to decrease the magnitude of the controllable-load current by a predetermined amount from the initial magnitude in the first half-cycle to the decreased magnitude in the second subsequent half-cycle; and wherein the control circuit is further configured to: monitor the conduction period of the phase-control voltage after the magnitude of the controllable-load current has been decreased to the decreased magnitude in the second subsequent half-cycle; and subsequently decrease the magnitude of the controllable-load current by the predetermined amount in a third half-cycle when the conduction period of the phase-control voltage has not changed.
3. The load control device of claim 2, wherein 









the controller is configured to monitor the conduction period of the phase-control voltage after the magnitude of the controllable-load current has been decreased to the decreased magnitude in the second half-cycle and to further decrease the magnitude of the controllable-load current by an increment in a third half-cycle if the conduction period of the phase-control voltage has not changed.
5. The load control device of claim 4, wherein the control circuit is further configured to increase the magnitude of the controllable-load current by the predetermined amount in a fourth half-cycle when the conduction period of the phase-control voltage has changed.
4. The load control device of claim 3, wherein the controller is configured to increase the magnitude of the controllable-load current by the increment in a fourth half-cycle if the conduction period of the phase-control voltage has changed.


Although the claims at issue are not identical, they are not patentably distinct from each other because:
 ‘133 patent does not claim a rectifier circuit configured to receive a phase-control voltage.
However, ‘133 patent teaches a rectifier circuit that receives the phase-control voltage signal Vpc (Fig. 1A, Fig. 3) from the dimmer switch 108 (Fig. 1A) which, in turn, receives an AC signal from the AC power source (106). 
Similarly,  Shteynberg teaches a load control device for controlling power delivered to an electrical load (an LED lighting device) wherein a rectifier (Fig. 8, 110) receives a phase control voltage from a dimmer switch (75) and in turn from an AC power source (35). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to use a rectifier as exemplified by Shteynberg for the claimed invention because the use of a rectifier is a well-known and commonly method to rectify the AC voltage signal into a DC (direct current) signal as required to drive an LED load.
Regarding claim 14, this claim has substantially the same subject matter as that in claim 1. Therefore, claim 14 is rejected under the same rationale as claim 1 above.
Regarding claim 15, this claim has substantially the same subject matter as that in claim 3. Therefore, claim 15 is rejected under the same rationale as claim 3 above.
Regarding claim 16, this claim has substantially the same subject matter as that in claim 4. Therefore, claim 16 is rejected under the same rationale as claim 4 above.
Regarding claim 17, this claim has substantially the same subject matter as that in claim 5. Therefore, claim 17 is rejected under the same rationale as claim 5 above.
Regarding claim 18, this claim has substantially the same subject matter as that in claim 3. Therefore, claim 18 is rejected under the same rationale as claim 3 above.
Regarding claim 20, this claim has substantially the same subject matter as that in claim 1. Therefore, claim 20 is rejected under the same rationale as claim 1 above.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 1, 14 and 20 recite the limitation "a conduction period of the phase-control voltage”. A voltage is by definition a value that represent a potential difference and thus cannot have a “period”. Therefore the term “a period of a voltage” is vague and indefinite. For the examination on the merit, the term “a phase-control voltage” will be treated as “a phase-control voltage signal” and “a conduction period of the phase-control voltage” as “a conduction period of the phase-control voltage signal”. Appropriate corrections are required.
	Claims 1, 14 and 20 recite the limitation “wherein the control circuit is further configured to cause the controllable- load circuit to decrease the magnitude of the controllable-load current from an initial magnitude in a first half-cycle to a decreased magnitude in a second subsequent half-cycle”. In contrast, Fig. 4 and paragraph [0044] of the Application describes: during the first period T1 of each half-cycle, the controllable-load circuit conducts a pulse of current (i.e. initial magnitude) and during the second period T2 of the half-cycle, the controllable-load circuit operates as a constant current sink and the amount of the current in the second period is less than the current during the first period. In other words, the claims claim “a first half-cycle” and “a second half-cycle” while the specification describes “a first period of each half-cycle” and “a second period of each half-cycle”. This inconsistency between the claim and the specification renders the claims indefinite. Appropriate corrections are required.
Claims 1, 14 and 20 recite the limitation "such that the conduction period of the phase-control voltage is the same when the controllable-load current has the initial magnitude in the first half-cycle and the decreased magnitude in the second half cycle".  The claim does not provide an entity to compare with in order to determine if the entity is the same as “the conduction period of the phase-control voltage”. Therefore the above limitation renders the claims vague and indefinite. 
It appears the limitation was intended to “such that the conduction period of the phase-control voltage when the controllable-load current has the initial magnitude in the first half-cycle is the same as when the controllable-load current has the decreased magnitude in the second half cycle”. Appropriate corrections are required.
Claims 2-13 are rejected due to their dependencies to claim 1 above.
Claims 15-19 are rejected due to their dependencies to claim 14 above.
Claims 21-26 are rejected due to their dependencies to claim 20 above.
Allowable Subject Matter
Claims 1, 14 and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and non-statutory double patenting, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1, 14 and 20, the prior arts fail to teach or reasonably suggest a load control device comprising a control circuit, wherein the control circuit is further configured to cause the controllable- load circuit to decrease the magnitude of the controllable-load current from an initial magnitude in a first half-cycle to a decreased magnitude in a second subsequent half-cycle, such that the conduction period of the phase-control voltage is the same when the controllable-load current has the initial magnitude in the first half-cycle and the decreased magnitude in the second half- cycle, in combination with the other limitations of the claim.
Claims 2-13 are allowable due to their dependencies to claim 1 above.
Claims 15-19 are allowable due to their dependencies to claim 14 above.
Claims 21-26 are allowable due to their dependencies to claim 20 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKJIN KIM whose telephone number is (571)272-1487. The examiner can normally be reached M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEOKJIN KIM/Primary Examiner, Art Unit 2844